Citation Nr: 0734413	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  97-30 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to an evaluation n excess of 20 percent 
disabling for carpal tunnel syndrome, left, on appeal from 
the initial evaluation.  

2.  Entitlement to an evaluation in excess of 30 percent 
disabling for carpal tunnel syndrome, right, on appeal from 
the initial evaluation.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1947 to June 
1971.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted service connection for the 
disabilities on appeal.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

In July 2003, the veteran's attorney filed a notice of 
disagreement with the March 2003 rating decision and stated 
that the veteran contended that his left and right carpal 
tunnel syndrome each warranted a 30 percent rating.  A 30 
percent rating was subsequently awarded for his carpal tunnel 
syndrome, right.  In a letter dated in August 2004, the 
veteran's attorney restated the basis for the veteran's 
appeal, as seeking a rating "more than" 10 percent 
disabling for his right hand and "more than" than 0 percent 
disabling for his left hand.  

In light of these facts, and to avoid any confusion, the 
Board finds this to indicate that the veteran did not clearly 
seek to limit his appeal to less than the maximum benefit 
available.  Therefore, the Board has jurisdiction to 
adjudicate issue of whether the veteran's carpal tunnel 
syndrome, right, warrants a rating higher than 30 percent.  
See 38 C.F.R. § 20.101(d) (2007); see also AB v. Brown, 6 
Vet. App. 35 (1993).  

Prior to this decision, the veteran had appealed the RO's 
denial of a claim for a total disability rating based on 
individual unemployability.  In a December 2006 rating 
decision, the RO granted a total disability rating based on 
individual unemployability (TDIU).  As the Board considers 
this a full grant of the benefits sought, the Board no longer 
has jurisdiction over this claim.  38 U.S.C.A. § 7104 (West 
2002).  In September 2006, the veteran's attorney requested 
that an effective date of any grant of TDIU should be in 
October 1996.  As clarification of this matter may be in 
order, the matter is referred to the RO.  

In March 2006, the Board remanded this matter to the RO via 
the Appeals Management Center in Washington D.C. to obtain 
additional evidence and to afford the veteran an appropriate 
VA examination.  Those actions completed, the matter has been 
properly returned to the Board for appellate consideration.  
See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The veteran's carpal tunnel syndrome, left, results in no 
more than moderate incomplete paralysis of the median nerve.  

2.  The veteran's carpal tunnel syndrome, right, results in 
no more than moderate incomplete paralysis of the median 
nerve.  




CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for 
carpal tunnel syndrome, left, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.124a Diagnostic Code 8515 (2007).  

2.  The criteria for a rating higher than 30 percent for 
carpal tunnel syndrome, right, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.124a Diagnostic Code 8515 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As the veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for PTSD, the Board must evaluate all the evidence 
of record reflecting the severity of the veteran's disability 
from the date of grant of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This could 
result in staged ratings; i.e. separate ratings for different 
time periods.  Id.  

Disability ratings for disabilities of the extremities are 
generally based on "handedness", that is, whether the 
disability is of the dominant (major) side or the non- 
dominant (minor) side.  38 C.F.R. § 4.69.  Ratings tend to be 
higher for disabilities of the dominant side than for 
disabilities of the non-dominant side.  In an August 2006 VA 
examination report, the examiner indicated that the veteran's 
right side is his dominant, or major side.  

The veteran's disability is evaluated under the criteria for 
paralysis of the median nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  Under Diagnostic Code 8515 a 70 
percent rating is assigned for complete paralysis of the 
major (60 percent for the minor) median nerve  which produces 
inclination of the hand to the ulnar side with the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, and the thumb 
in the plane of the hand (ape hand); incomplete and defective 
pronation of the hand with the absence of flexion of the 
index finger, feeble flexion of the middle finger, inability 
to make a fist, and index and middle fingers that remain 
extended; inability to flex the distal phalanx of the thumb 
with defective opposition and abduction of the thumb at right 
angles to the palm; weakened flexion of the wrist; and pain 
with trophic disturbances.  Id.  

A 50 percent disability rating is warranted for severe 
incomplete paralysis of the major (40 percent if the minor) 
median nerve, a 30 percent disability rating is warranted for 
moderate incomplete paralysis of the major (20 percent if the 
minor) median nerve.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  See 
note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).  When the involvement is wholly sensory, the rating 
should be for mild, or at most, the moderate degree.  Id.  

Service connection was established for carpal tunnel syndrome 
left, and right, in a rating decision dated in March 2003.  
Initial disability ratings were assigned of 10 percent for 
the right side and 0 percent, or noncompensable, for the left 
side, both effective in October 1996.  By rating decision 
dated in December 2006, these ratings were changed to 30 
percent and 20 percent, respectively, also effective in 
October 1996.  

The question before the Board then, is whether the veteran 
suffers from greater than moderate incomplete paralysis of 
his right and/or left median nerve.  In this case, the record 
shows that neither the veteran's left nor his right carpal 
tunnel syndrome has manifested as more than moderate 
incomplete paralysis of the respective median nerve.  
Evidence addressing these disabilities include records and 
letters from non-VA medical professionals, spanning the time 
frame of July 1992 to September 1996.  In sum, these records 
show the veteran to suffer from numbness, some pain, and 
diminished strength of the right hand.  

Also of records are reports of VA examinations conducted in 
March 2003 and August 2006.  Of these, the evidence most 
favorable to the veteran is found in the August 2006 
examination report.  During the August 2006 examination, the 
veteran reported that he experiences numbness and some pain 
in both hands, principally in the thumb, index and middle 
fingers radiating proximally, right symptomatology greater 
than left.  His right hand symptoms are somewhat relieved by 
use of a splint.  

Upon physical examination, the veteran was found to have 
positive Tinel's sign in both wrists.  Strength of the 
abductor pollicis brevis and the opponens pollicis muscles, 
both supplied by the median nerve, was four out of five for 
both hands, demonstrating only mild weakness.  There was 
diminution to pinprick and touch sensation in the 
distribution of the median nerve in the right hand, as 
compared to that hand's ulnar distribution.  There was no 
such diminution with regard to the left hand.  Range of 
motion of each wrist was 45 degrees of dorsiflexion, 45 
degrees of palmar flexion, 10 degrees of radial deviation, 
and 20 degrees of ulnar deviation.  

These results show that the veteran's carpal tunnel syndrome 
does not result in more than moderate carpal tunnel syndrome 
on the right.  Strength is only mildly reduced in that hand, 
and while he has diminution in pinprick and sensation, 
sensation is not absent.  Nor is there any atrophy of the 
right hand.  Even assuming, without deciding, that motion of 
his wrist is reduced due to his carpal tunnel syndrome, the 
veteran still possesses no less than 50 percent of normal 
motion.  See 38 C.F.R. 4.71a, Plate I.  For these reasons, 
the Board finds that his carpal tunnel syndrome of the right 
wrist does not result in severe incomplete paralysis of the 
median nerve.  Because these results show that his carpal 
tunnel syndrome of the left side results in fewer, and less 
pronounced symptoms than that of his right side, it follows 
that his carpal tunnel syndrome on the left does not rise to 
the level of severe incomplete paralysis of the median nerve.  

In conclusion, the above clinical findings do not show more 
than moderate incomplete paralysis of the left or right 
median nerve, thereby provide highly probative evidence 
against the veteran's claims.  Having reviewed the rating 
schedule, the Board finds no other criteria to be appropriate 
for rating these disabililities.  In other words, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to ratings higher than 20 percent for carpal 
tunnel syndrome, left, and 30 percent for carpal tunnel 
syndrome, right.  

Based on the above, the veteran's claims for ratings higher 
than those already assigned for his carpal tunnel syndrome 
left, and right, must be denied.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).  

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice must be provided prior to 
the initial unfavorable adjudication by the RO.  Id. at 120.  
However, in cases where compliant notice did not precede the 
initial adjudication, post-initial adjudication compliant 
notice followed by readjudication of the claim cures the 
procedural defect.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (Fed. Cir. 2007).  A supplemental statement of the case 
is such an adjudication.  Id.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2007).  

VCAA notice was provided the veteran by letters dated in 
August 2002, September 2003, and July 2006.  The initial 
adjudication of the veteran's claim, as to service connection 
for these disabilities, occurred April 1997, prior to 
enactment of the VCAA in November 2000.  That decision was 
subsequently affirmed by both the Board and the Court.  
However, the veteran subsequently moved the Court do 
reconsider its decision, resulting in a November 2000 order 
of the Court for the Board to readjudicate the veteran's 
claim.  Thus, VA committed no procedural error in not 
providing the veteran VCAA notice earlier than that provided 
by the August 2002 letter.  

The August 2002 letter informed the veteran of the 
requirements of a successful service connection claim, and of 
his and VA's respective duties in obtaining evidence.  He was 
asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  The September 
2003 letter added to that notice by asking the veteran to 
submit evidence of increased severity of his left and right 
carpal tunnel syndrome.  

The July 2006 letter provided the veteran with notice as to 
assignment of effective dates and additional notice as to 
assignment of disability ratings.  The content of these 
notice letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159.  Subsequent to this notice, 
the RO issued a supplemental statement of the case in 
December 2006, curing, or eliminating, any defects in the 
timing of VCAA notice.  See Mayfield v. Nicholson, No. 2007-
7130. (Fed. Cir. Sept. 17, 2007).  

VA has also fulfilled its duty to assist the veteran with 
respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Service medical records are associated with 
the claims file, as are records and reports from VA and non-
VA health treatment providers.  The veteran has not sought VA 
assistance in obtaining any other evidence.  In March 2003 
and August 2006, the veteran was afforded appropriate medical 
examinations.  

Based on the above, the Board finds that VA has satisfied its 
duty to notify (each of the four content requirements) and 
the duty to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2007); Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

Entitlement to an evaluation in excess of 20 percent 
disabling for carpal tunnel syndrome, left, on appeal from 
the initial evaluation, is denied.  

Entitlement to an evaluation in excess of 30 percent 
disabling for carpal tunnel syndrome, right, on appeal from 
the initial evaluation, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


